Filed 11/02/19   Case 19-14644   Doc 3
Filed 11/02/19   Case 19-14644   Doc 3
Filed 11/02/19   Case 19-14644   Doc 3
Filed 11/02/19   Case 19-14644   Doc 3
Filed 11/02/19   Case 19-14644   Doc 3
Filed 11/02/19   Case 19-14644   Doc 3
Filed 11/02/19   Case 19-14644   Doc 3
Filed 11/02/19   Case 19-14644   Doc 3
Filed 11/02/19   Case 19-14644   Doc 3
Filed 11/02/19   Case 19-14644   Doc 3
Filed 11/02/19   Case 19-14644   Doc 3
Filed 11/02/19   Case 19-14644   Doc 3
Filed 11/02/19   Case 19-14644   Doc 3
Filed 11/02/19   Case 19-14644   Doc 3
Filed 11/02/19   Case 19-14644   Doc 3
Filed 11/02/19   Case 19-14644   Doc 3
Filed 11/02/19   Case 19-14644   Doc 3
Filed 11/02/19   Case 19-14644   Doc 3
Filed 11/02/19   Case 19-14644   Doc 3
Filed 11/02/19   Case 19-14644   Doc 3
Filed 11/02/19   Case 19-14644   Doc 3
Filed 11/02/19   Case 19-14644   Doc 3
Filed 11/02/19   Case 19-14644   Doc 3
Filed 11/02/19   Case 19-14644   Doc 3
Filed 11/02/19   Case 19-14644   Doc 3
Filed 11/02/19   Case 19-14644   Doc 3
Filed 11/02/19   Case 19-14644   Doc 3
Filed 11/02/19   Case 19-14644   Doc 3
Filed 11/02/19   Case 19-14644   Doc 3
Filed 11/02/19   Case 19-14644   Doc 3
Filed 11/02/19   Case 19-14644   Doc 3
Filed 11/02/19   Case 19-14644   Doc 3
Filed 11/02/19   Case 19-14644   Doc 3
Filed 11/02/19   Case 19-14644   Doc 3
Filed 11/02/19   Case 19-14644   Doc 3
Filed 11/02/19   Case 19-14644   Doc 3
Filed 11/02/19   Case 19-14644   Doc 3
Filed 11/02/19   Case 19-14644   Doc 3
Filed 11/02/19   Case 19-14644   Doc 3
Filed 11/02/19   Case 19-14644   Doc 3
Filed 11/02/19   Case 19-14644   Doc 3
Filed 11/02/19   Case 19-14644   Doc 3
Filed 11/02/19   Case 19-14644   Doc 3
Filed 11/02/19   Case 19-14644   Doc 3
Filed 11/02/19   Case 19-14644   Doc 3
Filed 11/02/19   Case 19-14644   Doc 3
Filed 11/02/19   Case 19-14644   Doc 3
Filed 11/02/19   Case 19-14644   Doc 3
Filed 11/02/19   Case 19-14644   Doc 3
Filed 11/02/19   Case 19-14644   Doc 3
Filed 11/02/19   Case 19-14644   Doc 3
Filed 11/02/19   Case 19-14644   Doc 3
Filed 11/02/19   Case 19-14644   Doc 3
Filed 11/02/19   Case 19-14644   Doc 3
Filed 11/02/19   Case 19-14644   Doc 3
Filed 11/02/19   Case 19-14644   Doc 3
Filed 11/02/19   Case 19-14644   Doc 3
